Exhibit 10.7 Execution Version Confidential COLLABORATION AND LICENSE AGREEMENT by and between BIOGEN MA INC. and APPLIED GENETIC TECHNOLOGIES CORPORATION July 1, 2015 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.TRIPLE ASTERISKS [***] DENOTE OMISSIONS. TABLE OF CONTENTS 1. DEFINITIONS 1 2. GOVERNANCE 19 Joint Development Committee 19 Joint Commercialization Committee 23 Alliance Managers 24 Other Committees 25 General Authority 25 3. INITIAL LICENSED PROGRAMS 25 Control of Development 25 Development Costs 26 Development Diligence 28 Subcontractors 29 Conduct 29 4. DISCOVERY PROGRAMS 30 General 30 Discovery Program License Grants 30 Diligence 31 Substitution of Discovery Programs 31 Discovery Program Development Plans 32 Development Costs 33 Option Grant; Option Exercise 34 Subcontractors 34 Conduct 35 5. LICENSE GRANTS 35 Exclusive License from AGTC to Biogen 35 Biogen Sublicensees 35 Non-Exclusive License from Biogen to AGTC 35 Enabling Licenses 35 Retained Rights and Head Licenses 36 Right of Reference 37 No Implied Rights 37 Exclusivity 37 Right of Notification for [***] 39 6. FINANCIAL TERMS 39 Upfront Fees 39 Limited Milestone Payments and Election of Financial Terms for the Initial Licensed Products 39 Cost Share Option 40 Milestone/Royalty Option 40 Financial Terms for Discovery Products 41 Payment Adjustments 42 Reports and Payments 44 7. REGULATORY AFFAIRS; PHARMACOVIGILANCE 45 Regulatory Affairs 45 Pharmacovigilance 47 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.TRIPLE ASTERISKS [***] DENOTE OMISSIONS. 8. COMMERCIALIZATION 47 Control of Commercialization Activities 47 Commercialization Costs 49 Commercial Diligence 49 9. RECORDS AND AUDITS 49 Research and Manufacturing Records 49 Financial Records 49 Audits 50 REPORTS 50 Development Reports 50 Commercialization Reports 51 TECHNOLOGY AND REGULATORY TRANSFERS 51 Initial Technology Transfer 51 Ongoing Technology Transfers 52 Transfer of Materials 52 Restrictions on Use and Transfer of Materials 52 Regulatory Transfers 53 MANUFACTURE AND SUPPLY 54 Responsibilities 54 Costs of Supply 54 Requirements regarding Supply and Manufacture 55 INTELLECTUAL PROPERTY 55 Ownership of Intellectual Property 55 Personnel Obligations 55 Patent Representatives 55 Filing, Prosecution and Maintenance of Patent Rights 57 Enforcement of Patent Rights 60 Infringement and Third Party Licenses 62 Patent Term Restoration 63 Recording 64 CONFIDENTIALITY 64 Confidentiality 64 Authorized Disclosure 64 SEC Filings and Other Disclosures 64 Residual Knowledge Exception 65 Restrictions on Material Non-Public Information 65 Public Announcements; Publications 65 REPRESENTATIONS AND WARRANTIES 66 Representations and Warranties of Each Party 66 Additional Representations and Warranties of AGTC 67 Additional Covenant of Biogen 69 Special Exceptions for Licensors Under Existing License Agreements 69 JHU Disclaimer 70 Duties of the Parties 70 Representations by JHU 70 Representation by Legal Counsel 70 Disclaimer 71 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.TRIPLE ASTERISKS [***] DENOTE OMISSIONS. No Guarantee of Success 71 GOVERNMENT APPROVALS; TERM AND TERMINATION 71 HSR Filing and Clearance 71 Termination Upon HSR Denial 71 Other Government Approvals 72 Term 72 Termination by AGTC 72 Termination by Biogen 72 Termination for Insolvency 73 Effects of Termination 74 Effects of Material Breach by AGTC in Lieu of Termination 77 Termination of AGTC Third Party Agreements 77 LIABILITY, INDEMNIFICATION AND INSURANCE 77 No Consequential Damages 77 Indemnification by Biogen 78 Indemnification by AGTC 78 Procedure 79 Special Indemnification by Biogen of the Existing Licensors 79 Insurance 80 MISCELLANEOUS 80 Assignment 80 Change of Control of AGTC 81 Force Majeure 81 Correspondence and Notices 81 Amendment 82 Waiver 82 Severability 82 Descriptive Headings 83 Export Control 83 Governing Law 83 Entire Agreement 83 CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.TRIPLE ASTERISKS [***] DENOTE OMISSIONS. SCHEDULES AND EXHIBITS Schedule 1.22-1 – AGTC Patent Rights for the Initial Licensed Products Schedule 1.22-2 – AGTC Patent Rights for the Discovery Products Schedule 1.23 – AGTC Platform Schedule 1.40 – Biogen Patent Rights Schedule 1.56– Clinical Candidate Designation Criteria Schedule 1.212 – Product-Specific Patent Rights of AGTC Schedule 3.1.3 – Biogen Step-In Events Schedule 4.2.1 – Licensed Patent Rights for the Discovery Programs Schedule 5.2 – Sublicensing Restrictions Schedule 11.4 – Third Party Materials Schedule 11.4.2 – [***] Restrictions Schedule 15.1 – Mutual Disclosure Schedule Schedule 15.2 – AGTC Disclosure Schedule Schedule 15.2.7 – Existing License Agreements Exhibit A-1 – Initial XLRS Development Plan Exhibit A-2 – Initial XLRP Development Plan Exhibit A-3 – Initial [***] Discovery Program Development Plan Exhibit A-4 – Initial [***] Discovery Program Development Plan Exhibit A-5 – Initial [***] Development Plan Exhibit A-6 – Initial [***] Development Plan Exhibit B – Co-Promotion Terms Exhibit C – Financial Planning, Accounting and Reporting for the Cost Share Product(s) Exhibit D – Press Release Exhibit E – Tax Matter Partnership Terms CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.TRIPLE ASTERISKS [***] DENOTE OMISSIONS. COLLABORATION AND LICENSE AGREEMENT
